IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0045
                              Filed October 5, 2022


DANIEL SAMUEL JASON,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Kevin McKeever,

Judge.



      Daniel Jason appeals the denial of his third application for postconviction

relief. AFFIRMED.




      John L. Dirks of Dirks Law Firm, Ames, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee State.



      Considered by Bower, C.J., Badding, J., and Danilson, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


DANILSON, Senior Judge.

      Daniel Jason appeals the district court’s denial of his third application for

postconviction relief (PCR),1 contending his appellate and PCR counsel were

ineffective.2 Upon our review, we affirm.

I.    Background Facts and Proceedings

      The specific factual bases of Jason’s convictions are largely irrelevant for

purposes of this appeal. In its ruling affirming the denial of Jason’s first two PCR

applications, our court set forth the following brief factual and procedural

background:

             In 2007, Daniel Jason was convicted of simple assault and
      three counts of harassment concerning his unwanted actions toward
      his former girlfriend, C.C. A previously-entered no-contact order was
      extended for five years. “Contrary to Jason’s declaration at [the]
      sentencing hearing that he would never contact [C.C.] again,” he
      contacted her just hours after his release from jail. See State v.
      Jason, No. 14-1162, 2015 WL 6510334, at *1 (Iowa Ct. App. Oct. 28,
      2015) (hereinafter Jason II).
             Jason’s conduct toward C.C. persisted. In 2007, he was
      convicted by a jury of stalking in violation of a no-contact order and
      tampering with a witness. On direct appeal, this court affirmed his
      convictions but ordered a limited remand to apply Indiana v.
      Edwards, 554 U.S. 164, 177–78 (2008), to determine whether Jason
      “was competent to stand trial, but not competent to take on the
      expanded role of representing himself at trial.” State v. Jason, 779
      N.W.2d 66, 75–76 (Iowa Ct. App. 2009) [(hereinafter Jason I)]. The
      court also ordered resentencing, finding the district court “did not
      provide any reasons for its decision to impose consecutive
      sentences.” Id. at 77.
             On remand, following a “meaningful hearing,” the district court
      concluded Jason was competent to represent himself at trial.

1 Jason’s first two PCR actions (PCCV073198 and PCCV077747) were heard
together before the district court and consolidated for appeal in Jason v. State,
No. 17-1574, 2019 WL 2524118, at *1 (Iowa Ct. App. June 19, 2019) (hereinafter
Jason III). His third application, PCCV079373, is at issue in this appeal.
2 No issue has been raised relative to the statute of limitations in Iowa Code

section 822.3 (2017) or the applicability of Allison v. State, 914 N.W.2d 866, 891
(Iowa 2018).
                                            3


         Meanwhile, separate from the hearing and court’s decision, the
         parties stipulated Jason was competent to represent himself at trial
         and that his sentences should run concurrently. The court imposed
         concurrent sentences.
                 Upon his release from prison in 2012, Jason resumed contact
         with C.C. despite the no-contact order still in effect, “starting her
         ordeal all over again.” Jason II, 2015 WL 6510334, at *2. In 2014,
         following a bench trial, Jason was convicted of stalking in violation of
         a no-contact order and two counts of extortion, enhanced as an
         habitual offender.      On direct appeal, this court affirmed his
         convictions. See id. at *14.
                 Jason filed two postconviction-relief (PCR) applications: in
         2011, he filed PCCV073198, challenging his 2007 convictions and
         2010 sentence (a prerequisite for his subsequent habitual-offender
         enhancements); and in 2015, he filed PCCV077747, challenging his
         2014 convictions. The two applications were consolidated, and a
         trial took place over two days in 2017. Thereafter, the district court
         entered a ruling denying Jason’s applications.

Jason III, 2019 WL 2524118, at *1. On appeal, this court rejected Jason’s various

claims and preserved one claim for a potential future PCR proceeding. See id. at

*2.

         Jason filed this PCR application in late 2017, arguing his direct appeal

counsel and initial PCR counsel were ineffective in failing to challenge the district

court’s order revoking his right to represent himself during his 2013–2014 criminal

proceedings and sentencing.3 Following a hearing, the PCR court entered an

order denying the application. Jason appealed.

II.      Standard of Review

         “We generally review a district court’s denial of an application for

postconviction relief for errors at law.” Doss v. State, 961 N.W.2d 701, 709 (Iowa

2021). However, our review is de novo “[w]hen the basis for relief implicates a

violation of a constitutional dimension,” including claims of ineffective assistance


3   Jason was represented by defense attorney Mark Meyer in both proceedings.
                                          4


of counsel. Id. (alteration in original) (quoting Moon v. State, 911 N.W.2d 137, 142

(Iowa 2018)); see Sothman v. State, 967 N.W.2d 512, 522 (Iowa 2021).

III.   Discussion

       To prevail on a claim of ineffective assistance of counsel, Jason must show

(1) counsel breached an essential duty and (2) prejudice resulted. See Strickland

v. Washington, 466 U.S. 668, 687 (1984). “We may affirm the district court’s

rejection of an ineffective-assistance-of-counsel claim if either element is lacking.”

Anfinson v. State, 758 N.W.2d 496, 499 (Iowa 2008).

       Jason narrows his claim on appeal as follows: “[A]ppellate, and first PCR

counsel ineffectively failed to raise [the claim that] Jason was competent to

represent himself, and the trial court lacked a sufficient basis to revoke that right.”

The following facts are relevant to this claim.

       As noted above, Jason represented himself at his 2007 trial.4 In early 2013,

Jason filed a motion to represent himself in his then-pending criminal proceeding.5

Following a hearing, the district court granted Jason’s request and also appointed

standby counsel.     Between March and July 2013, Jason filed seventy-eight

motions with the court, “show[ing] a pattern of delay and obstruction.” By late July,

the court entered an order commenting, “Based upon Defendant’s conduct and

filings in this case since that time, I have serious doubts as to Defendant’s maturity

level to continue to represent himself and whether this lack of maturity allows a



4 Jason subsequently argued the district court erred in allowing him to represent
himself; that claim was eventually rejected. See Jason I, 779 N.W.2d at 75–76;
Jason III, 2019 WL 2524118, at *1.
5 This court discussed in detail the issue of Jason’s invocation of his right of self-

representation in Jason II, 2015 WL 6510334, at *2–4.
                                          5


valid and intelligent waiver of his Sixth Amendment right to counsel to be entered.”

The court referenced the following examples:

               1. Defendant continues to file repetitious and spurious
       motions even after receiving adverse rulings on the same.
               2. Defendant claims the Court is attempting to rocket docket
       his case to trial too quickly and then complains that a trial date is not
       set quickly enough. He alternates between demanding a trial now
       and asking for continuances. He openly acknowledges that he can
       stall this case till December (one-year speedy trial deadline). In a
       filing dated May 27, 2013, at 11:43 a.m., Defendant states, “. . . I got
       at least till December to stall the clock . . . .”
               3. He refuses to follow the decorum necessary in court
       proceedings by refusing to stand for the Court at the start of a
       proceeding and at times talking over the Court and refusing to stop
       talking during hearings. He has engaged in name-calling and has
       referred to this Court as a corrupt court.
               4. Defendant requested authorization for a mental health
       exam in support of his potential diminished responsibility defense
       (Counts II and III), which the Court granted. On June 27, 2013, he
       filed a handwritten document entitled Withdrawal of Request for MH
       Evaluation, which stated, “I withdraw the diminished responsibility
       defense. Please, let’s have a trial, I’m ready.”
               At a hearing to verify his withdrawal of the diminished
       responsibility defense, Defendant denied filing the request for
       withdrawal, even though it is, obviously, his handwriting.
               5. On July 17, 2013 at 8:42 a.m., Defendant filed the following
       motions:
               (a) Motion for 5 Subpoenas Duces Tecum in which he refers
       to the Court as an idiot, sick pedophile and other derogatory terms;
               (b) Motion for Change of Judge in which he makes sexual
       misconduct allegations about the Court;
               (c) Letter in Support of Motion for Change of Judge in which
       he refers to the Court as a sick pedophile, uses grossly inappropriate
       language, and includes a sexually inappropriate drawing.

       A hearing took place on this issue, after which the court made the following

additional findings:

              Defendant Jason initially claimed that, as a layperson, he
       should not be held to the same standard of conduct as a lawyer. He
       also claimed to be unaware that the well-established law in the State
       of Iowa is that the person representing himself pro se is held to the
       same standard of conduct as a lawyer.
                                   6


        Defendant Jason’s alleged lack of awareness of this standard
is not quite accurate, as he went through an extensive waiver hearing
in his previous Johnson County stalking case (Johnson County
FECR078976; appeal decision 779 N.W.2d 66 (Iowa Court App.
2009)), at which time Judge Hibbs explained to him that he would be
required to comply with the Rules of Criminal Procedure and Rules
of Evidence just like a lawyer.
        Defendant Jason is aware of trial procedure and decorum, as
he represented himself at trial in that case and was also prosecuted
and convicted in the United States District Court for the Northern
District of Iowa of the crime of Mailing Threatening Communications
on or about December 2, 2010 (case number l:09-CR-00087- ERR).
        He also justifies his inappropriate behavior by contending the
Court is not ruling fast enough on his voluminous number of pretrial
motions. As noted by the Court, many of these motions are
repetitious, spurious and have no basis in either fact or law. From
the content of the motions and sheer volume, it is obvious that
Defendant’s intent was to overwhelm the Court and cause delay.
Between March 29 and May 1, 2013, more than 30 handwritten
pretrial motions were on file. Between May 10 and May 17, 2013,
Defendant filed an additional 17 motions, notices, and other filings.
From May 30 through July 17, Defendant filed an additional 31
motions, notices, or other filings.
        Defendant Jason openly acknowledges that he can stall trial
of this case till December . . . . He promises to behave if Judge
Baumgartner is assigned to his case and also states he will not
accept Judges Dillard or Russell (see letter to Chief Judge Pat Grady
file-stamped July 19, 2013, at 8:39 a.m. contained in sealed
envelope).
        I have detailed in numbered paragraph 2 of my July 23, 2013,
Order Defendant Jason’s claims that I am attempting to rocket docket
his case to trial too quickly and then his alternating demands that trial
be held right now. He has also made a game of requesting a mental
health evaluation, withdrawing that request, and then reinstating the
request for an examination.
        On July 17, 2013, at 8:42 a.m. Defendant Jason filed three
motions (Motion for 5 Subpoenas Duces Tecum, Motion for Change
of Judge and Letter in Support of Motion for Change of Judge) in
which he calls the Court an idiot, sick pedophile and other derogatory
terms, makes wild sexual misconduct allegations about the Court
and his court reporter, and uses grossly inappropriate language,
including a sexually inappropriate drawing. He also made sexually
explicit and derogatory comments concerning this Court’s court
reporter.
        In the July 19, 2013, letter to Chief Judge Pat Grady,
Defendant Jason indicates that he intends to make threats to Judge
Miller in future court proceedings and do so in front of a jury.
                                   7


        Defendant Jason’s apparent rationalization of these filings is
that since he did not say these things to the Court’s face, they cannot
be used against him.
        Defendant acknowledged in open court that he suffers from
Asperger’s Syndrome, which the Iowa Court of Appeals described in
[Jason I, 779 N.W.2d at 75,] as follows, “Dr. Gersh . . . explained that
Asperger’s ‘affects a person’s ability to socialize and understand . . .
nonverbal communication, cues, and to interact with people in a
reasonable way, in social situations . . . .’”
        The report of Dr. Olson offered into evidence by Defendant
recommended “long-acting, injectable, antipsychotic medication” for
treatment of Defendant Jason’s condition. Dr. Olson also stated that
Asperger’s Syndrome “causes clinically significant impairment in
social, occupational, or other important areas of functioning.”
        At today’s hearing, Defendant Jason acknowledged that he
was not currently taking any medication for this diagnosis.
        The right to represent oneself can be lost due to Defendant’s
conduct (see State v. Mott, 759 N.W.2d 140, 148 (Iowa 2008); Illinois
v. Allen, 397 U.S. 337, 339–44 (1970)).
        In Allen, 397 U.S. at 343, the United States Supreme Court
stated, “It is essential to the proper administration of criminal justice
that dignity, order, and decorum be the hallmarks of all court
proceedings in our country. The flagrant disregard in the courtroom
of elementary standards of proper conduct should not and cannot be
tolerated. We believe trial judges confronted with disruptive,
contumacious, stubbornly defiant defendants must be given
sufficient discretion to meet the circumstances of each case.”
        In Faretta v. California, 422 U.S. 806 (1975), the United States
Supreme Court stated that self-representation does not give a
Defendant the right to abuse the dignity of the courtroom or to avoid
compliance with relevant rules of procedure and substantive law.
        Based upon the record made today; the facts noted in my July
23, 2013, Order; the facts listed in this Ruling; Defendant Jason’s
conduct throughout these proceedings, and the content of the filings
made by him in the court file and his admitted un-medicated mental
health illness, I make the following findings:
        1. I find that Defendant Jason lacks the maturity and judgment
necessary to validly and effectively enter a knowledgeable and
intelligent waiver of his Sixth Amendment right to counsel;
        2. Although Defendant Jason is able to comprehend the legal
issues involved in this case, his lack of maturity and judgment
prevent him from possessing the functional abilities needed to
conduct a defense of these criminal charges in a jury trial;
        3. In the alternative, and in conjunction with numbered
findings 1 and 2 above, I find that Defendant Jason (through his
conduct) has forfeited the right to continue to represent himself in
these proceedings.
                                          8



Accordingly, the court rescinded and revoked its prior order allowing Jason to

waive his right to counsel and represent himself.6

       Jason did not appeal the court’s order. Attorney Mark Meyer,7 Jason’s

appellate counsel, later testified that when he first reviewed Jason’s case to

“analyze what issues appear[ed] to be the ones most likely to succeed,” “two things

jumped out at [him]”: (1) the court’s imposition of a 45-year sentence, which struck

him as “kind of . . . unusual” and “disproportionate,” and (2) the “fairly close

relationship between the Judge ordering that [Jason’s] shock belt be removed and

[Jason] waiving his right to a jury trial,” which he believed “was an issue that should

be reviewed on appeal.” With regard to the court’s revocation of Jason’s “hybrid

representation,” Meyer did not believe it “look[ed] like a good issue” to raise. Meyer

explained:

              I’m familiar with standards relating to revoking—well, here’s
       the thing. Daniel was representing himself in a hybrid situation so
       the question was was it proper for Judge Miller to revoke that status,
       whatever it was. And it appeared to me that there was no question
       that any way you slice it, Daniel engaged in seriously obstructive
       behavior, and there was no chance that any court on any level was
       ever going to find otherwise. So I thought it was—I didn’t really give
       it—it wasn’t an issue that I really ever seriously considered raising.

When pressed if he had researched and evaluated the issue, Meyer further stated:

              Sure. I mean, it was out there. The nice thing about them
       arguing and it succeeded is that it would be structural later and
       Daniel would get a new trial absent a showing of—without a showing
       of prejudice.    But, you know, in my experience I’ve never

6 We observe that at the outset of Jason’s next appearance before the court just a
few months later, he spoke to Judge Miller and made wholly inappropriate and
abhorrent comments to the judge and his staff in an effort to seek Judge Miller’s
recusal.
7 Meyer is an experienced defense attorney; he estimated he had worked on

“[t]housands” of criminal cases.
                                            9


        encountered anyone who engaged in more obstructive behavior than
        Daniel did in all the time that I’ve been practicing, so it just wasn’t an
        issue that seemed to have any merit whatsoever.

Meyer also testified that he believed if they had argued Jason had the appropriate

judgment to represent himself, then it could “undermine” Jason’s stronger

argument that he was “not really capable of making important decisions regarding

fundamental constitutional rights,” i.e., waiving his right to a jury trial. According to

Meyer:

                Yeah, I can see definitely to argue on one hand that he’s
        perfectly capable of representing himself and Judge Miller errs in
        denying that on one hand, and on the other hand that, well, he’s not
        really capable of making important decisions regarding fundamental
        constitutional rights on the other would be inconsistent.[8]
                Now, it’s been said that inconsistency is a hobgoblin of small
        minds but, nonetheless, I think that either one argument tends to
        undercut the other, and since one didn’t have any merit, the other
        one should be asserted.

        In sum, Meyer believed “the argument didn’t pass the smell test”; “It’s just

not an argument that I thought had any chance whatsoever to succeed given the

conduct that Mr. Jason engaged in [before the court]. And, moreover, it tended to

undercut the other argument that, you know, Daniel didn’t voluntarily waive his

right to a jury trial.”9

        Aside from Meyer’s decision not to pursue a potential self-representation

claim relating to Meyer’s trial and sentencing, Jason also challenges Meyer’s

failure to pursue such a claim in his initial PCR proceeding. Specifically, Jason


8 Meyer’s hunch was well-founded. Even at this juncture, we are not persuaded
by Jason’s continued argument he “has an obvious mental illness which clearly
limits his ability to exercise good judgment,” but that he was competent to
represent himself at trial.
9 In light of his opinion on the issue, Meyer also declined to argue for Jason’s self-

representation at sentencing.
                                           10


claims that in the PCR proceeding, Meyer “was constitutionally ineffective for

failing to raise the issue of self-representation due to his conflict of interest.” With

regard to this issue, Meyer testified in his opinion the claim was still “a bad issue,”

but he acknowledged that “if some case came along [in between the direct appeal

and PCR proceeding] and indicated conduct factually similar that concluded that,

you know, the behavior that Daniel engaged in was not serious obstructive

conduct, then I suppose that would change [his] mind” and he “would have to

withdraw.” Indeed, Meyer recalled that he had filed a motion to withdraw at Jason’s

request, but Jason later changed his mind:

       And then he wrote back and said, okay, well, you know, the trial is
       coming up here in a few months, I don’t really want to change
       counsel, let’s just go ahead, I’ll waive my claim to ineffectiveness
       according to—or on the basis of self-representation. And so as soon
       as I got that email [from Jason], I then withdrew, apparently for the
       second time, the request to withdraw.

Meyer had then filed a motion withdrawing his motion to withdraw, stating in part:

              Applicant’s counsel and provides notice that he no long
       moves to withdraw as Applicant’s lawyer in each of these above
       cases. Mr. Jason has advised counsel that he no longer intends to
       claim that present counsel was ineffective when representing Mr.
       Jason on appeal, and that he wants counsel to remain as his attorney
       in these cases.

In sum, Meyer did not believe he had a conflict of interest in Jason’s case, but he

acknowledged, “I mean, if it—if something came up that appeared to be a conflict,

then I would have a duty to withdraw.”

       On these issues, the PCR court found:

               Applicant claims that Mark Meyer as Appellant Counsel was
       ineffective for failing to raise on direct appeal the denial of Applicant’s
       pretrial request to represent himself at trial made in July 0f 2013. The
       Applicant further claims that Mark Meyer was ineffective for failing to
       raise the denial of Applicant’s post trial request to represent himself
                                        11


      at sentencing hearing in July of 2014. Applicant further claims that
      Mark Meyer as PCR counsel was ineffective for failing to raise both
      these issues in a post-conviction relief motion.
               Attorney Mark Meyer testified that he identified the issues in
      this case and made conclusions regarding the issues he would most
      likely want to challenge. Those issues included the length of the
      sentence (45 years), the waiver of jury trial and the use of the shock
      coat. To Mr. Meyer, the evidence at the sentencing hearing stood
      out. The other evidence that stood out to Mr. Meyer was that his
      former client, Mr. Jason, had some difficulties while the case was
      pending to the point where Judge Miller ordered that at the time of
      trial he had to wear a shock coat. Mr. Meyer noted that there was a
      fairly close relationship between the shock coat being removed and
      the waiver of the jury trial. Mr. Meyer thought that these were the
      issues that should be reviewed on appeal. Mr. Meyer testified that
      he believes that Mr. Jason had a “hybrid” representation, or standby
      counsel. Mr. Meyer described this as Mr. Jason representing himself
      but he had the assistance of counsel. Mr. Meyer testified that on July
      25th, the “hybrid” representation was revoked and counsel was
      appointed. On appeal, Mr. Meyer did not believe the revocation of
      self-representation issue was a good issue to explore. In Mr. Meyer’s
      opinion, there was no way to overcome the fact that Mr. Jason had
      engaged in disruptive behavior. Mr. Meyer did not believe the issue
      of failing to challenge the Court’s ruling revoking self-representation
      had any merit. Mr. Meyer also never asserted Mr. Jason’s right to
      reclaim self-representation. Mr. Meyer has been practicing law since
      1975 (45 years) and testified that he has never encountered anyone
      who engaged in more obstructive behavior than Mr. Jason.
      Therefore, he did not think that it was an issue with any merit.

In concluding PCR counsel did not fail to perform an essential duty, the PCR court

stated:

             While there could be some disagreement regarding the
      strategy of focusing on the best claims vs. putting forth all claims
      regardless of how likely or unlikely they are to succeed, it is clear to
      the Court that attorney Mark Meyer had a reasonable strategy and
      followed it. Mark Meyer’s performance was not below that of the
      normal range of competency one would expect from an attorney.
      Furthermore, Mark Meyer did not fail to perform an essential duty.
      The Court need not evaluate the prejudice prong but even if it did,
      the Court would conclude that the Applicant did not suffer any
      prejudice due to Mark Meyer’s representation in either the PCR case
      or the appellate case.
                                        12


On the issue of whether PCR counsel should have sought to reclaim his right to

self-representation, the court concluded:

              On November 5, 2020, Daniel Jason filed a brief indicating
      that his attorney should be removed because he did not argue that
      Mark Meyer was ineffective for failing to assert his right to reclaim
      self-representation. The Court considers that argument and finds
      that the same conclusion should be reached. Furthermore, the
      Applicant’s motion is moot because the post-trial brief filed by Webb
      Wassmer makes the same argument that the Applicant makes in his
      November 5, 2020, motion.
              In Illinois v. Allen, 397 U.S. 337 (1970), the United States
      Supreme Court clearly stated that after forfeiture of the right of self-
      representation due to misconduct, the right may “be reclaimed as
      soon as the defendant is willing to conduct himself consistently with
      the decorum and respect inherent in the concept of courts and
      judicial proceedings.” . . . [T]he applicant has failed to prove that a
      failure to make these arguments rises to the level of counsel being
      ineffective. Given the record that the Court made when it revoked
      the self-representation and subsequently denied Mr. Jason’s request
      to remove his attorney, it is highly unlikely that the District Court
      would have believed that [Applicant] was willing to conduct himself
      consistently with the decorum and respect inherent in the concept of
      courts and judicial proceedings. It is also inaccurate to argue that
      the previous Court failed to consider Illinois v. Allen. In its July 26,
      2013, order revoking self-representation status, the Court
      cites Allen. The same judge made the ruling in the April 21, 2014,
      order and that order incorporated the reasoning of the July 26, 2013,
      order. . . .
              The Applicant has failed to prove by a preponderance of the
      evidence that Mark Meyer was ineffective either as appellate counsel
      or as PCR counsel. Accordingly, the Applicant’s request for post-
      conviction relief should be denied.

      On our de novo review, we conclude attorney Meyer employed a

reasonable trial strategy in selecting what claims were the strongest and avoiding

inconsistent claims. See State v. Johnson, 604 N.W.2d 669, 673 (Iowa Ct. App.

1999) (“Where counsel’s decisions are made pursuant to a reasonable trial

strategy, we will not find ineffective assistance of counsel.”). “We need not reach
                                        13


the prejudice prong as counsel performed competently.” Id. We affirm the denial

of Jason’s third PCR application.10

      AFFIRMED.




10Jason also contends he “is not required to demonstrate prejudice, because the
error here is structural error,” citing Krogmann v. State, 914 N.W.2d 293, 313, 322–
325 (Iowa 2018). We need not decide if Jason falls under this analysis, because
the PCR court did not need to reach that issue as Jason did not satisfy the first
prong.